Case 19-22086 Doc1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 1 of 52

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

 

 

DISTRICT OF CONNECTICUT
Case number (if known) Chapter you are filing under:
Hi Chapter 7
Oi Chapter 11
DO) Chapter 12
; C1 Chapter 13 ] Check if this is an

amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name thatison Frank

your government-issued First name First name
picture identification (for
example, your driver's

license or passport). Middle name Middle name

 

 

 

 

Bring your picture
identification to your
meeting with the trustee.

Bohorquez
Last name and Suffix (Sr., Jr., Il, Ml) Last name and Suffix (Sr., Jr., ll, ill)

 

 

_2 All other names you have
used in the last 8 years

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal XXX-XX-6493
Individual Taxpayer XXX-G
Identification number
(ITIN)

 

Official Form 101 Voluntary Petition for Individuats Filing for Bankruptcy A page 1
Case 19-22086 Docl
Debtor 1 Frank Bohorquez

a

4, Any business names and
Employer Identification
Numbers (EIN) you have

About Debtor 1:

@ | have not used any business name or EINs.

Filed 12/11/19 Entered 12/11/19 11:03:05

 

Page 2 of 52

Case number (if known)

 

About Debtor 2 (Spouse Only ina Joint Case):

1 | have not used any business name or EINs.

 

 

 

 

 

 

 

 

used in the last & years
Include trade names and Business name(s) Business name(s)
doing business as names
EINs EINs
§. Where you live If Debtor 2 lives at a different address:
: 440 Park Street, 3rd Floor
“ Bristol, CT 06066
Number, Street, City, State & ZIP Code Number, Street, City, State & ZIP Code
Hartford
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

if Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

 

 

 

6. Why you are choosing Check one: Check one:
this district to file for
bankruptcy HM Over the last 180 days before filing this petition, O Over the last 180 days before filing this petition, |
| have lived in this district longer than in any have lived in this district longer than in any other
other district. district.
Ost have another reason. C1 [have another reason.
Explain. (See 28 U.S.C. § 1408.) Explain. (See 28 U.S.C. § 1408.)
A
Official Form 101 Voluntary Petition for Individuals Fiting for Bankruptcy page 2
Debtor1 Frank Bohorquez

Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 3 of 52

Tell the Court About Your Bankruptcy Case

Case number (i known)

 

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

Chapter 7

OC Chapter 14

O Chapter 12

C1 Chapter 13

8. Howyouwill paythefee Mf | will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attormey may pay with a credit card or check with
a pre-printed address.

O_sI need to pay the fee in installments. If you choose this option, sign and attach the Application for individuals to Pay
The Filing Fee in Installments (Official Form 103A).

C1__— I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and fite it with your petition.

9. Have you filed for Hino

bankruptcy within the .
last 8 years? O Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy HNo
cases pending or being
filed by aspouse whois (1 Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
e Debtor Relationship to you
District When Case number, if known
11. Do you rent your C1 No. Go to line 12.
residence? @ Yes. Has your landlord obtained an eviction judgment against you?
a No. Go to line 12.
oO Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
ve bankruptcy petition.
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 4 of 52

Frank Bohorquez

Case number (if known)

 

Tegel Report About Any Businesses You Own as a Sole Proprietor

12.

Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach
it to this petition.

No.

0 Yes.

Go to Part 4.

Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))}

None of the above

ono0o0o00g0

 

13.

Are you filing under
Chapter 11 of the

Bankruptcy Code and are

you a smail business
debtor?

For a definition of smaif
business debtor, see 11
U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1}{B).

No.
O No.

Yes.

lam not filing under Chapter 11.

lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy
Code.

|. am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

EERE Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or

No.
O Yes.

What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

 

 

livestock that must be fed, Where is the property?
or a buliding that needs
urgent repairs?
Number, Street, City, State & Zip Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-22086 Doci Filed 12/11/19 Entered 12/11/19 11:03:05 Page 5of 52

Debtor1 Frank Bohorquez

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
$0, you are not eligible to
file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:

You must check one:

fg sl received a briefing from an approved credit
counseling agency within the 130 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

O_séIreceived a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

0 lam not required to receive a briefing about
credit counseling because of:

1 _séiIncapacity.
| have a mental iliness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

D SOD isability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the intemet, even after |
reasonably tried to do so.

Ol Active duty.
| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

Case number (if known)

 

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

O_#sIreceived a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

1 #sIreceived a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

. 0 !certify that | asked for credit counseling services

from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

Ol tam not required to receive a briefing about credit
counseling because of:

Ci Incapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

O_ =Disabitity.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the intemet, even after | reasonably tried to
do so.

1 Active duty.
| am currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Debtor 1

 

 

 

Case 19-22086 Doci Filed 12/11/19 Entered 12/11/19 11:03:05 Page 6 of 52
Frank Bohorquez Case number (if known)
Re Answer These Questions for Reporting Purposes
16. What kind of debts do 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

you have?

individual primarily for a personal, family, or household purpose.”
1 No. Go to line 16b.

Wl Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

01 No. Go to line 16c.

O Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

OONo. !amnot filing under Chapter 7. Go to line 18.

Byes | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
* are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses HNo
are paid that funds will

be available for O Yes
distribution to unsecured

creditors?

18. How many Creditorsdo 1 1-49 O 1,000-5,000 0 25,001-50,000
you gatimate that you  go.99 1 5001-10,000 C1 50,001-100,000
owe Z CF 10,001-25,000 C More than100,000

0 100-199
O 200-999
49. How much do you @ so - $50,000 0 $1,000,001 - $10 million DO $500,000,001 - $1 billion

estimate your assets to
be worth?

0 $50,001 - $100,000
OC $100,001 - $500,000
1 $500,001 - $1 million

0 $10,000,001 - $50 million
1 $50,000,001 - $100 million
C1 $100,000,001 - $500 million

0 $1,000,000,001 - $10 billion
0 $10,000,000,001 - $50 billion
C1 More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

CO $0 - $50,000

Ml $50,001 - $100,000
CF $100,001 - $500,000
OC $500,001 - $1 million

$1,000,001 - $10 million

0 $10,000,001 - $50 million
1 $50,000,001 - $100 million
C1 $100,000,001 - $500 million

01 $500,000,001 - $1 billion

O $1,000,000,001 - $10 billion
1 $10,000,000,001 - $50 billion
C] More than $50 billion

 

lame Sign Below

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy-case infines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,

71.
sr

 
 

 

Frank Bohorquez Signature of Debtor 2

Signature of Debtor 1

Executed on Executed on

 

 

MM/DD/YYYY MM /DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-22086 Doc1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor 1

Frank Bohorquez

Page 7 of 52

Case number (if known)

 

 

For your attorney, if you are
represented by one

If you are not represented by
an attomey, you do not need
to file this page.

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed

under Cha

7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter

for which the\person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)

and, ina

schedules filed With the petition is incorrect.

Date

 

 

Signature of y a

James F. Askefl 305834

Printed name Vv

Law Offices of James F. Aspell, P.C.
Firm name
20 Stanford Drive Second Floor

Farmington, CT 06032
Number, Street, City, State & ZIP Code

Contact phone 860-523-8783
305834 CT

Bar number & State

Email address

se\n which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the

 

MM /DD/YYYY

Aspelilaw@gmail.com

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 7
Case 19-22086 Doc1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 8 of 52

Fill in this information to identify your case and this filing:

Debtor 1 Frank Bohorquez
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Nama

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number O Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property _ 1245

In each category, separately list and describe items. List an asset only once. {f an asset fits in more than one category, list the asset In the category where you
think it fits best, Be as complete and accurate as possible. If two married peopte are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

4. Do you own or have any legal or equitable Interest in any residence, bullding, land, or similar property?

BB No. Goto Part 2.
Dyes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have lega! or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

HI No
Cl Yes

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vesseis, snowmobiles, motorcycle accessories

HNo
CO Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

pages you have attached for Part 2. Write that number here. => $0.00

 

 

 

 

Describe Your Personal and Household Items
Do you own or have any tegal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major apptiances, furniture, linens, china, kitchenware

DOONo
@ Yes. Describe...

 

| Miscellaneous goods and furnishings of 4-room apt $1,300.00

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
O No

Official Form 106A/8 Schedule A/B: Property page 1
Software Copyright (¢) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Banknuptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 9 of 52
Debtor 1 Frank Bohorquez Case number (if known)

@ Yes. Describe.....

 

| Various electronics $250.00

 

8. Collectibles of value
Examptes: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

No
Cl Yes. Describe...

9. Equipment for sports and hobbles
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

Hi No
OD Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

HE No
OC Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CNo
Ml Yes. Describe.....

 

| Clothing | $800.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

HNo
C1 Yes. Describe...

13. Non-farm animals
Examples: Dogs, cats, birds, horses

HNo
DO Yes. Deseribe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
HI No
0 Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $2,350.00

 

 

 

Describe Your Financial Assets

 

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
16. Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
0 No

Cash $50.00

 

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 10 of 52
Debtor1 Frank Bohorquez Case number (if known)

17. Deposits of money .
Examples: Checking, savings, or other financial accounts; certificates of deposit, shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

Institution name:

17.1. checking KeyBank $500.00

 

18. Bonds, mutual funds, or publicly traded stocks
&xampies: Bond funds, Investment accounts with brokerage firms, money market accounts

HiNo
DF Yes. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

HI No

0] Yes. Give specific information about them................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

BNo

D Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

@ No

OD Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

HENo
DO Ye. 0... .ccccsescceeeeees Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

HNo
OO Yes............. Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

HI No
CO Yes............. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future Interests in property (other than anything listed In fine 1), and rights or powers exercisable for your benefit
HNo
OD Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements

MNo
O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HINo
D Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 11 of 52
Debtor 1 Frank Bohorquez Case number (if known)

Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
@ No
0 Yes. Give specific information about them, including whether you already filed the retums and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No
C) Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

MNo
C1] Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

MNo

OD Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

@ No
0 Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HE No
C Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
HENo
D Yes. Describe each claim.........

35. Any financial assets you did not already list
BNo
OC) Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here. $550.00

 

 

 

 

 

Gece Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal! or equitable interest in any business-related property?
I No. Go to Part 6.
D1 Yes. Go to line 38.

Fiaacme Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it In Part 1.

 

46. Do you own or have any fegal or equitable interest in any farm- or commercial fishing-related property?
WF No. Go to Part 7.
0 Yes. Goto tine 47.

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Best Casa, LLC - www.besicase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?

Examples: Season tickets, country club membership
Mi No
C1 Yes. Give specific information.........

Case number (if known)

Page 12 of 52

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .....-..cssssseosssecessersneore $0.00
[EERIE List tho Totals of Each Part of this Form
Part 1: Total real estate, line 2 $0.00

55.
56.
57.
58.
59.
60.
61.

62.

63.

Official Form 106A/B

 

Part 2: Total vehicles, line §

Part 3: Tota! personal and household items, line 15
Part 4: Tota! financial assets, line 36

Part 5: Total business-related property, line 45

Part 6: Total farm- and fishing-related property, line 52
Part 7: Total other property not listed, line 54

Total personal property. Add lines 56 through 61...

Total of all property on Schedule A/B. Add line 55 + line 62

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

$0.00
$2,350.00
$550.00
$0.00
$0.00
$0.00

$2,900.00

Schedule A/B: Property

Copy personal property total

$2,900.00

 

 

$2,900.00

 

 

page 5
Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 13 of 52

Fill in this information to identify your case:
Debtor 1 Frank Bohorquez
First Name Middle Name Last Namo

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

Case number
(if known) 1 Check if this is an

amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary, On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited In dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
O] You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
@ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
2, For any property you list on Schedule A/B that you claim as exempt, fill in the Information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Spocific laws that allow oxemption
Schedule A/B that lists this property portion you own a / ,

Copy the vatue from Check only one box for each exemption.

Schedule A/B .
Miscellaneous goods and $1,300.00 $1,300.00 11 U.S.C. § 522(d){3)
furnishings of 4-room apt ——- ———————
Line from Schedule A/B: 6.1 O 100% of fair market value, up to

any applicable statutory limit

 

Various electronics $250.00 $250.00 11 U.S.C. § 522(d)(3)
Line from Schedule A/B: 7.1 - —_—_—Q
01 100% of fair market value, up to
any applicable statutory limit

 

Clothing $800.00 mf $800.00 11U.S.C.§ §22(d)(3)
Line from Schedule A/B: 11.1 ——_—_—
C1 100% of fair market value, up to
any applicable statutory limit

 

Cash 50.00 11: U.S.C. § 522(d)(5)
Line from Schedule A/B: 16.1 ___ $50.00. . ____ $80.00
O 400% of fair market value, up to
any applicable statutory limit

 

checking: KeyBank $500.00 $500.00 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 17.1 —
Cl 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Bast Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 14 of 52
Debtor1 Frank Bohorquez Case number (if known)

 

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

@ No
0 sYes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

O No
O Yes
Official Form 106C Schedule C; The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 15 of 52

Fillin this information to identify your case:

Debtor 1 Frank Bohorquez
First Name Middle Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

 

 

 

Case number

(if known) OO Check if this is an

| amended filing
Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equatly responsible for supplying correct information. {f more space
is needed, copy the Additional Page, fill it out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case
number (if known).

4. Do any creditors have claims secured by your property?
WH No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
D Yes. Fill in all of the information below.

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 16 of 52

Fill in this information to identify your case:

Debtor 1 Frank Bohorquez

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing)

 

Middle Name Last Name

DISTRICT OF CONNECTICUT

First Name

United States Bankruptcy Court for the:

 

Case number
(known)

 

OO Check if this is an
amended filing

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 4 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule AJB: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 1086). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill It out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (If known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

Hl ito. Go to Part 2.
0 ves.

List All of Your NONPRIORITY Unsecured Claims
3. Oo any creditors have nonpriority unsecured claims against you?

O No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Bi ves,
4, List afl of your nonpriority unsecured claims in the alphabetical! order of the creditor who holds each claim. If a creditor has more than one nonpriority

unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured clalms fill out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim

Aargon Collection Agency Last 4 digits of accountnumber 4866 $56.56

Nonpriority Creditors Name

Attn: President When was the debt incurred? 2015

8668 Spring Mountain Read

Las Vegas, NV 89117

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who Incurred the debt? Check one.

WF pentor 1 only CG contingent

O Debtor 2 enty 0 untiquidated

CI Debtor 1 and Debtor 2 onty O pisputed

Oat least one of the debtors and another Type of NONPRIORITY unsecured claim:

CD check if this claim is fora. community Cl student toans

debt oO Obligations arising out of a separation agreement or divorce that you did not

Is the claim subject to offset? repost as priority claims

Bi No C1 vetts to pension or profit-sharing plans, and other similar debts

Dyes MH other. Specify Collection on Six Flags Membership
Official Form 108 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - wew.besfcase.com §2182 Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

Page 17 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 Advanced Therapy & Wellness Last 4 digits of account number 203 $5,000.00
Nonpriority Creditor’s Name
Attn: Pres When was the debt incurred? 2017
5500 Military Trail 22-31-
Jupiter, FL 33458-2869
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF pebtor 1 only O Contingent
O Debtor 2 only 0 unliquidated
O Debtor 1 and Debtor 2 only CZ Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
Oo Yes a Other. Specify medical bill
Affinity Federal Credit Union Last 4 digits of account number 0145 $6,900.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred? 2011
73 Mountain View Blvd
Basking Ridge, NJ 07920
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
H bebtor 1 only O Contingent
D1 Debtor 2 only DO unliquidated
CZ Debtor 1 and Debtor 2 only C1 Disputed
CO atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a. community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no CO Debts to pension or profit-sharing plans, and other similar debts
tens
O ves BF other. spaenyl “auto loan balance
44 American Adjustment Bureau Last 4 digits of accountnumber 6080 $206.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred? 2015
73 Field St. P.O. Box 2758
Waterbury, CT 06723-2758
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i Debtor 4 only O Contingent
O Debtor 2 only 0 unliquidated
O Debtor 1 and Debtor 2 only O Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 Student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno 0 Debts to pension or profit-sharing plans, and other similar debts
C] ves WH other. Specify Collection on St Francis Hospital Bill
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 22

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

Page 18 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5 American Adjustment Bureau Last 4 digits of accountnumber 1178 $819.00
Nonpriority Creditor's Name
Attn President When was the debt incurred?
PO Box 150447
Hartford, CT 06115-0447
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
& peptor 1 only D3 contingent
O Debtor 2 only oO Uniiquidated
C2 Debtor 1 and Debtor 2 only D1 Disputea
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community C student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
EE No D debts to pension or profit-sharing plans, and other similar debts
Medical Bills - Manchester Memorial
O ves MH other. Specity Hospital
[46 American Adjustment Bureau Last 4 digits ofaccountnumber 1178 $4,745.45
Nonpriority Creditor's Name
Attn: President When was the debt incurred? 2017
73 Field St. P.O. Box 2758
Waterbury, CT 06723-2758
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB pebtor 1 only C contingent
C1 pebtor 2 only OD uniiquidated
C1 Debtor 4 and Debtor 2 only | Disputed
DO atteast one of the debtors and another Type of NONPRIORITY unsecured clalm:
0 check if this ctaim is for a community C1 Student toans
debt OC obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 bebts to pension or profit-sharing plans, and other similar debts
Medical Bills Incurred
Manchester Memorial Hospital
Eastern CT Health Network
a __ Radiology Assoc. of Hartford
1 Yes Other. Specify Rockville General
[47 | American Medical Response Of C Last 4 digits of account number 0000 $195.00
Nonpriority Creditors Name
Attn: President When was the debt Incurred? 2017
50 South Main St Suite 401
Akron, OH 44308
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
& vebtor 1 only O1 contingent
OC oebter 2 onty (D unliquidated
O Debtor 1 and Debtor 2 only CO Disputed
Dat teast one of the debtors and another Type of NONPRIORITY unsecured clalm:
C1 Check if this claim is for a community C2 student toans
debt O obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no DO Debts to pension or profit-sharing plans, and other similar debts
C1 Yes I other. specify collections for Crestfield Fernwood Rehab
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 22
Software Copyright (c) 1998-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor? Frank Bohorquez

 

 

Page 19 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[a8 Ashley Fumiture/GE Money Last 4 digits of account number 6398 $2,000.00
Nonpriority Creditors Name
Attn: President When was the debt Incurred?
PO Box 960061
Orlando
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml pebtor 1 only | Contingent
DO Debtor 2 only DO untiquidated
© Debtor 1 and Debtor 2 only oO Disputed
C1 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Bno OD Debts ta pension or profit-sharing plans, and other similar debts
O ves other. Specify credit card
[49 | Atlantic Collection Agency Last 4 digits of accountnumber 6020 $16.00
Nonpriority Creditor's Name
Attn: Pres When was the debt incurred?
P.O. Box 730
East Lyme, CT 06333
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
W pebtor 1 onty OO Centingent
DO) Debtor 2 only DO untiquidatea
D Debtor 1 and Debtor 2 only O oisputea
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured clalm:
D check If this claim is for a community C) student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority caims
HNo DB pebts to pension or profit-sharing plans, and other similar debts
0 ves WH otner. Specify
4.1 .
0 Avon Village Family Dentistry Last 4 digits of account number 7876 $125.00
Nonpricrity Creditor's Name
Attn: President When was the debt incurred? 2019
32 E. Main Street
Avon, CT 06001-3843
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who Incurred the debt? Check one.
HH Debtor 1 only © Contingent
O better 2 only 0 untiquidated
D1 Debtor 1 and Debtor 2 only CQ) Disputed
CZ At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim Is fora community C) student toans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino DC Debts to pension or profit-sharing plans, and other similar debts
DO ves I other. Specify dental bill
Official Form 108 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcese.com Best Case Bankruptcy
 

 

 

Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Page 20 of 52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Debtor 1 Frank Bohorquez Case number (if known)
41
1 Barnabas Health Last 4 digits of account number $35.00
Nonpriority Creditor's Name
Attn: President When was the debt Incurred?
PO Box 29960
New York, NY 10087-9960
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
#8 Debtor 1 only D contingent
D debtor 2 only OC untiquidatea
©) Debter 1 and Debtor 2 only O Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community C1 student loans
debt OQ obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hi no CO debts to pension or profit-sharing plans, and other similar debts
oO Yes | Other. Specify medical bill
4.1
2 Barry W. Haight, M.D. Last 4 digits of account number $76.00
Nonpriority Creditors Name
Attn: President When was the debt Incurred? 2013
351 Merline Road
Vernon Rockville, CT 06066
Number Street City State Zip Code As of the date you file, the claim ts: Check all that apply
Who incurred the debt? Check one.
Debtor 1 only D contingent
OD Debtor 2 only CI untiquidated
D Debtor 1 and Debtor 2 only OC Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim Is fora community CO student toans
debt CZ Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino D Debts to pension or profit-sharing plans, and other similar debts
O ves other. Specify Medical bill
44
3 Best Buy/HSBC Last 4 digits of accountnumber 7504 $1,000.00
Nonpriority Creditors Name
Attn: President When was the debt incurred? 2012
P.O. Box 17298
Baltimore, MD 21297-1298
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who Incurred the debt? Check one.
@ pebtor 1 only Oo Contingent
Ci Debtor 2 only 0 unliquidated
D Debtor 1 and Debtor 2 only OD pisputea
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
U1 check if this claim is fora community C student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
| OD debts to pension or profit-sharing plans, and other similar debts
O ves @ other. specify credit card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 22
Best Case Bankruptcy
 

 

 

Case 19-22086

Doc1 Filed 12/11/19 Entered 12/11/19 11:03:05

Page 21 of 52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Frank Bohorquez Case number (it known)
44 : :
4 BJ'siComenity Last 4 digits of account number 2334 $45.00
Nonpriority Creditor’s Name
Attn: President When was the debt incurred?
PO Box 659834
San Antonio, TX 78265-9134
Number Street City State Zip Code As of the date you file, the claim is: Check al] that apply
Who Incurred the debt? Check one.
Hl pebtor 1 only (2 contingent
C1 Debtor 2 only OD uniiquidated
0) Debtor 1 and Debtor 2 only OD pisputed
Cl atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check ff this claim Is for a community Cl student toans
debt © obligations arising out of a separation agreement or divorce that you did not
(s the clalm subject to offset? report as priority claims
Bi no C1 Debts to pension or profit-sharing plans, and other similar debts
O ves I other. Specify medical bill
44
5 Capital One Last 4 digits of account number $2,150.00
Nonpriority Creditors Name
Attn: President When was the debt Incurred? 2012
P.O. Box 71083
Charlotte, NC 28272
Number Street City State Zip Code As of the date you file, the clalm is: Check ail that apply
Who Incurred the debt? Check one.
a Debtor 1 only oO Contingent
CZ Debtor 2 onty D unliquidated
CO cebtor 1 and Debtor 2 onty D bisputea
CD At least one of the debtors and another Type of NONPRIORITY unsecured clalm:
CO check if this claim is for a community C1 student loans
debt © obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
Hino D pebts to pension or profit-sharing plans, and other similar debts
O ves other. Specity credit card
44
6 Convergent Outsourcing Last 4 digits of account number 7598 $1,400.00
Nonpriority Creditors Name
Attn: President When was the debt Incurred? 2016
800 SW 39th Street
Renton, WA 98057
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only 0D Contingent
CO Debtor 2 onty DD Untiquidated
CT Debtor 4 and Debtor 2 only D pisputed
CO Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check If this claim is fora community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
BE No C1 debts to pension or profit-sharing plans, and other similar debts
O yes @ other. Specify collection for T-Mobile
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 22 of 52

Case number (i known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

44
7 Cordant Heatlh Solutions Last 4 digits of account number $181.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred?
PO Box 172345
Denver, CO 80217
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
@ pebtor 1 only C1 contingent
C1 Debtor 2 onty CO untiquidated
O Debtor 1 and Debtor 2 onty O visputea
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured clalm:
CO Check If this claim Is for a community C1 Student toans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CZ) Debts to pension or profit-sharing plans, and other similar debts
0 ves Wi other. Specity collections for medical
pecify
44
8 Credence Resource Mgmt Last 4 digits of accountnumber 2630 $113.00
Nonpriority Creditor’s Name
Attn: President When was the debt incurred?
PO Box 2420
Southgate, Ml 48195
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
Hl Debtor 4 only O Contingent
D Debtor 2 only Oo Uniiquidated
Ci Debtor 4 and Debtor 2 only D) pisputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D check if this claim Is for a. community CJ student loans
debt OQ obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
collections for Professional Home Care
D Yes MH other. Specify Services
44
9 Credit Center Inc. Last 4 digits of account number 7A85 $10.00
Nonpriority Creditors Name
ATTN: President When was the debt incurred? 2015
7 Finance Drive
Danbury, CT 06810
Number Street Clty State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
@ Debtor 1 only CO contingent
CZ) Debtor 2 only C0 untiquidated
OC Debtor 1 and Debtor 2 only CI Disputed
C) Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this claim is for a community C1 Student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no D Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify collections for ProHealth Phsicians
Official Form 108 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 22
Gest Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor 1 Frank Bohorquez

 

 

 

 

 

Page 23 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

4.2
0 CT Ear Nose Throat Last 4 digits of account number 0101 $10.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred? 2015
PO box 586
Windsor, CT 06095
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF debtor 1 only O contingent
D bDebtor 2 only a} Untiquidated
D Debtor 1 and Debtor 2 only O Disputed
C) at teast one of the debtors and another Type of NONPRIORITY unsecured clalm:
CD check if this clalm is fora community C student toans
debt CD obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No OD Debts to pension or profit-sharing plans, and other similar debts
DO ves @ other. Specify medical bill
42
1 CT East Dental Center Last 4 digits of account number $435.00
Nonpriority Creditors Name
Attn: President When was the debt incurred?
281 Hartford Turnpike
Vernon Rockville, CT 06066
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wi debtor 1 only Oi contingent
C1 Debtor 2 only D0 untiquidatea
OD Cebtor 1 and Debtor 2 only CO Disputed
CO Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
OD check if this claim Is fora community C1 student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CI Debts to pension or profit-sharing plans, and ather similar debts
Dyes BW other. specify medical bill
4.2 .
2 CT Valley Orthodontics Last 4 digits of account number 0110 $178.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred?
219 Talcottville
Vernon Rockville, CT 06066
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
& Debtor 4 only (1 contingent
D vebtor 2 only Oo Unliquidated
OC Debtor 1 and Debtor 2 only CO Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
1 check if this claim is for a community C2 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no D1 Debts to pension or profit-sharing plans, and other similar debts
Ol ves a Other. Specify medical bill
Official Form 108 E/F Schedute E/F: Creditors Who Have Unsecured Claims Page 8 of 22
Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 24 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - vwww.bestcase.com

3 DME Living Well Last 4 digits of account number 1247 $4.23
Nonpriority Creditors Name
Attn: President When was the debt Incurred? 2018
297 E. Center St
Manchester, CT 06040
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
Wi pebtor 1 only O Contingent
C1 Debtor 2 onty DO Untiquidatea
CD Debtor 1 and Debter 2 only D oisputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OC check if this claim Is for a community CO student loans
debt © obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Wi no O Debts to pension or profit-sharing plans, and other similar debts
O yes @ other. Specify medical bill
4.2
4 Dr. Alison Hadden Last 4 digits of accountnumber P425 $138.70
Nonpriority Creditor's Name
Attn: President When was the debt Incurred? 2013
219 Talcottville Road
Vernon Rockville, CT 06066
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WB debtor 1 only DO Contingent
TO Debtor 2 onty D untiquidated
C1 Debtor 1 and Debtor 2 only OD pisputed
Oat teast one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Cheek if this claim ts fora community C1 Student loans
debt C1 obtigations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
Mino DO Debts to pension or profit-sharing plans, and other similar debts
Oo Yes a Other. Specify medical bill
42
5 Dr. Ashkan Samadzadeh, Vernon Last 4 digits of accountnumber 1087 $30.00
Nonpriority Creditors Name
Attn: Pres When was the debt incurred? 2017
281 Hartford Tpke, Suite 504
Vernon Rockville, CT 06066-4731
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wl pebtor 1 only D contingent
CO Debtor 2 only © untiquidated
OC Debtor 4 and Debtor 2 only O Disputed
DC Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim Is for a community C1 student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no OD vebts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify medical bill
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 22
Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 25 of 52

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

6 Eastern Connecticut Health Net Last 4 digits of account number 5133 $2,000.00
Nonpriority Creditors Name
Attn: President When was the debt incurred? 2016 and 2014
PO Box 560
Manchester, CT 06045
Number Street City State Zip Code As of the date you file, the clalm Is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 1 onty D contingent
O Debtor 2 anty OD untiquidated
O Debtor 4 and Debtor 2 only 0 pisputed
Cl Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 check if this claim fs fora community C1 student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Bno CZ Debts to pension or profit-sharing plans, and other similar debts
D ves @ other. Specify medical bills

4.2 .

7 Eastern CT Imaging P.C. Last 4 digits of account number $16.00
Nonpriority Creditors Name
Attn: President When was the debt incurred? 2016
P.O. Box 939
Windsor, CT 06095
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M ebtor 1 onty D Contingent
O pebtor 2 onty Oo Unliquidated
C1 debtor 1 and Debtor 2 onty D disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a community C) student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Mino C1 Debts to pension or profit-sharing plans, and other similar debts
0 yes @ other. Specify medical bill

4.2 .

8 First Premier Bank Last 4 digits of accountnumber 5904 $716.00
Nonpriority Creditors Name
Attn: President When was the debt incurred? 2016
P.O. Box 5519
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB pebtor 1 only Oo Contingent
O Debtor 2 only D0 unliquidated
0 Debtor 1 and Debtor 2 only OC pisputea
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim Is for a community D student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OQ pebts to pension or profit-sharing plans, and other similar debts
OC ves Botner. Specify credit card

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Clalms Page 10 of 22

Bast Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 26 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 Futures of Palm Beach Last 4 digits of account number 7877 $27,117.00
Nonpriority Crediter's Name
Attn: President When was the debt Incurred? 2017
701 Old Dixie Highway
Jupiter, FL 33469-2493
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ Debtor 1 only O Contingent
O bettor 2 onty D untiquidated
D Debtor 1 and Debtor 2 only D1 disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO cheek if this clatm Is fora community CI student toans
debt C1 obligations arising out of a separation agreement or divoree that you did not
Is the claim subject to offset? report as priority claims
Hino D Debts to pension or profit-sharing plans, and other similar debts
O ves W other. Specity Medical Bills
4.3
0 GAP/Synchrony Bank Last 4 digits of account number 1554 $0.00
Nonpriority Creditor’s Name
Attn: President When was the debt incurred? 2013
PO Box 960017
Orlando, FL 32896-0017
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 1 only CO contingent
OD Debtor 2 only C2 untiquidatea
CO Debtor 1 and Debtor 2 only D Disputed
DAtteast one of the debtors and another Type of NONPRIORITY unsecured clalm:
O check if this claim Is for a community C) student toans
debt C) Obligations arising out of a separation agreement or divorce that you did not
(s the clatm subject to offset? report as priority claims
B No C1 Debts to pension or profit-sharing plans, and other similar debts
CQ Yes WH other. Specity credit card
4.3
4 GE Capital/Gap Last 4 digits of accountnumber 1554 $522.00
Nonpriority Creditors Name
Attn: President When was the debt Incurred? 2012
PO Box 530942
Atlanta, GA 30353-0942

 

Number Street City State Zip Code
Who Incurred the debt? Check one.

BF pebtor 1 only

D pebter 2 only

O cebtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

C1 check if this claim is for a community
debt
Is the claim subject to offset?

Hino
O ves

As of the date you file, the claim is: Check all that apply

O1 Contingent
DO unliquidated

D1 Disputed
Type of NONPRIORITY unsecured clalm:

DC) Student toans

D obtigations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts
I other. Specity credit card

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 11 of 22
Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 27 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3
2 Hartford HealthCare Last 4 digits of account number 0165 $130.00
Nonpriority Creditors Name
ATTN: President When was the debt Incurred? 2017
PO Box 4116
Gaithersburg, MD 20885
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 1 only 0 Contingent
Z pebtor 2 only D Untiquidatea
D1 etter 1 and Debtor 2 only C1 disputed
CD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 check if this claim is for a community C1 student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BE No OQ vebts to pension or profit-sharing plans, and other similar debts
DO ¥es HM other. Specify Medical Bills
4.3
3 Hertzmark, Crean And Lahey, LL Last 4 digits of account number $724.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred?
76 Center St
Waterbury, CT 06720
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wi pebter 1 only CI Contingent
CO Detter 2 only CJ untiquidated
D Debtor 1 and Debtor 2 only 0 pisputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Di check if this claim Is for a community Ci student toans
debt 0D Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no O pebts to pension or profit-sharing plans, and other similar debts
collections for Saint Francis Hospital
= __ Rockville General, Manchester Memorial
Cres Other. Specify Hosp, Radiology Assoc ECHN
4.3
4 HSBC Last 4 digits of account number 1306 $1,500.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred?
P.O. Box 5262
Carol Stream, IL 60197
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 1 only Cl] contingent
CZ pebtor 2 onty CO untiquidated
D Debtor 1 and Debtor 2 only O visputea
OC Atteast one of the debtors and another Type of NONPRIORITY unsecured clalm:
O check if this clalm is for a. community Cl Student loans
debt oO Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi no D Debts to pension or profit-sharing plans, and other similar debts
DO yYes HH other. Specify credit card
Official Form 108 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 12 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 28 of 52

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

4.3
5 Integra Lab Solutions Last 4 digits of accountnumber 4248 $245.08
Nonpriority Creditor’s Name
Attn: President When was the debt incurred? 2017
1001 Jupiter Park Drive
Jupiter, FL 33458
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
I Debtor 1 only O contingent
CI Debtor 2 only D unliquidated
C1 Debtor 1 and Debtor 2 only 2 Disputed
CJ At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
D2 Check if this claim is for a community C) Student loans
debt CO obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HI no D Debts to pension or profit-sharing plans, and other similar debts
0 ves HH other. Specify medical bill
43 .
6 IPC Hospitalists of New Englan Last 4 digits of accountnumber 3703 $497.00
Nonpriority Creditor’s Name
Attn: President When was the debt incurred? 2017
PO Box 844807
Los Angeles, CA 90084-4907
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
Debtor 1 only OO Contingent
C1 Debtor 2 only oO Unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
CO At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 check if this claim is fora community C0) student loans
debt 0 Obtigations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? feport as priority claims
no D Debts to pension or profit-sharing plans, and other similar debts
O ves MH other. Specify medical bill - Crestfield Rehab
43
7 London & London Last 4 digits of account number 2836 $1,890.00
Nonpriority Creditors Name
Attn: President When was the debt incurred? 2015
48 Christian Lane
Newington, CT 06111
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i debtor 4 only O contingent
T Debtor 2 only D unliquidated
O Debtor 1 and Debtor 2 only D1 Disputed
DU Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
0] check If this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
i No O debts to pension or profit-sharing plans, and other similar debts
O ves I other. Speciy Re: Midland Funding collections credit card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 13 of 22
Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor 1 Frank Bohorquez

 

 

 

Page 29 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2019 Best Case, LLC - ww.bestcase.com

43
8 Mason Easy Pay Last 4 digits of account number 9021 $190.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred?
PO Box 2808
Monroe, Wi 53566-8008
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB pebtor 4 only D contingent
O Debtor 2 only O Unillquidated
OC Debtor 1 and Debtor 2 only D Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim Is for a community Ci student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
OD ves BR Other, Specify credit card
4.3
9 MedConn Collection Agency Last 4 digits of accountnumber 2661 $125.00
Nonpriority Creditor's Name
Attn: President When was the deht incurred?
PO Box 359
Rocky Hill, CT 06067
Number Street City State Zip Code As of the date you file, the clatm Is: Check all that apply
Who incurred the debt? Check one.
WI Debtor 1 onty OC Contingent
D1 Debtor 2 only CD Uniiquidated
© Debtor 1 and Debtor 2 onty CO Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured clalm:
Cl Check if this claim Is fora community C student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno CQ. Debts to pension or profit-sharing plans, and other similar debts
Dyes B Other, Specify med bill
44 .
0 Midland Funding Last 4 digits of account number $2,500.00
Nonpriority Creditors Name
Attn: President When was the debt Incurred? 2016
2365 Northside Drive #300
San Diego, CA 92108
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who Incurred the debt? Check one.
Debtor 4 only C1] contingent
O debtor 2 only oO Unliquidated
DC Debtor 4 and Debtor 2 only D Disputed
CD Atleast one of the debtors and another Type of NONPRIORITY unsecured clalm:
CO check if this clalm is for a community Ci student toans
debt CO obligations arising out of a separation agreement or divorce that you did not
\s the claim subject to offset? report as priority claims
Hino OD Debts to pension or profit-sharing plans, and other similar debts
O ves WH other. Specity credit card
Official! Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 14 of 22
Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 30 of 52

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44
1 Natchaug Hospital Last 4 digits of account number 0017 $240.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred? 2012
189 Storrs Road
Mansfield Center, CT 06250
Number Street City State Zip Code As of the date you file, the claim is: Check al! that apply
Who Incurred the debt? Check one.
Hl pebtor 1 only Oo Contingent
O] Debtor 2 only Oo Untiquidated
D1 Debtor 1 and Debtor 2 only D1 disputed
Datteast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a community C) student toans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no CI Debts to pension or profit-sharing plans, and other similar debts
O ves other. Specify medical bill
44
2 Northland Group Inc. Last 4 digits of account number 1364 $2,500.00
Nonpriority Creditors Name
Attn: Pres When was the debt incurred? 2013
P.O. Box 390805
Minneapolis, MN 55439
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i Debtor 4 only 0 contingent
O Debtor 2 only CO Untiquidated
© Debtor 1 and Debtor 2 only D pisputed
D atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
OC cheek if this claim Is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
(s the claim subject to offset? report as priority claims
No D pebts to pension or profit-sharing pians, and other similar debts
O ves @ other. Specify Capital One Bank credit card
44 se
3 Physicians Group of Palm Beach Last 4 digits of account number $1,800.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred?
PO Box 419126
Boston, MA 02241-9126
Number Street City State Zip Code As of the date you file, the clalm Is: Check ail that apply
Who incurred the debt? Check one.
= Debtor 1 only Oo Contingent
Ci debtor 2 only OF untiquidated
D Debtor 1 and Debtor 2 only D1 pisputeg
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a community Ci student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Bwo OC debts to pension or profit-sharing plans, and other similar debts
C1 Yes @ other. Specify medical bill
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 15 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 31 of 52

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com

4 Portfolio Recovery Associates Last 4 digits of account number 1554 $200.00
Nonpriosity Creditor's Name
Attn: President When was the debt incurred? 2016
120 Corporate Blivd. #100
Norfolk, VA 23502
Number Street City State Zip Code As of the date you file, the claim Is: Check ail that apply
Who incurred the debt? Check one.
WH pebtor 4 only D) contingent
0 Debtor 2 only OD Untiquidated
C1 Debtor 4 and Debtor 2 only DO bisputeg
CJ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 check if this ctaim is for a community C2 student toans
debt CD Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No C) Debts to pension or profit-sharing plans, and other similar debts
D ves @ other. Specify Collections on credit card

44

5 Professional Home Care Last 4 digits of account number 2334 $587.36
Nonpriority Creditor's Name
Attn: President When was the debt incurred? 2014 and 2018
104 Sebethe Drive
Cromwell, CT 06416
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
Hl bebtor 1 only Oo Contingent
OD Debtor 2 onty D untquidated
CO Debtor 1 and Debtor 2 onty D bDisputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured ctaim:
1] check if this claim is for a community C0 student toans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? teport as priority claims
Wino O Debts to pension or profit-sharing plans, and other similar debts
O ves WH other. Specify medical bill

44 . .

6 Progressive Leasing Last 4 digits of account number 0930 $35.00
Nonpriority Creditors Name
Attn: President When was the debt Incurred?
10619 South Jordan Gateway
South Jordan, UT 84095
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
i Debtor 1 onty DO) Contingent
© Debtor 2 only Oo Unliquidated
0 Debtor 4 and Debtor 2 only C1 Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D check if this claim ts for a. community D student toans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? repost as priority claims
Hino 0 betts to pension or profit-sharing plans, and other similar debts

collection on merchandise purchased at

Cl ves Ml other. Specify Discounted Wheel Warehouse

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 16 of 22

Best Case Banknuptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 32 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4 a
7 ProHealth Physicians Last 4 digits of accountnumber 0850 $241.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred? 2015
Three Farm Glen
Farmington, CT 06032
Number Street City State Zip Code As of the date you fife, the claim Is: Check all that apply
Who incurred the debt? Check one.
BB Debtor 7 onty O Contingent
D1 Debtor 2 onty D1 untiquidated
C) Debtor 1 and Debtor 2 only OD Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this ctaim is fora. community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Hi Nno C1 webts to pension or profit-sharing plans, and other similar debts
DO yes @ other. specify medical bill
4.4 * AS
8 ProHealth Physicians, Inc Last 4 digits of accountnumber 9850 $25.00
Nonpriority Creditor's Name
Attn: President When was the debt Incurred? 2016
P.O. Box 150483
Hartford, CT 06115
Number Street City State Zip Cade As of the date you file, the clalm is: Check all that apply
Who Incurred the debt? Check one.
Wl pebtor 4 only O contingent
C1 Debtor 2 only OD untiquidated
O1 Debtor 1 and Debtor 2 only O Disputed
CO At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim ts fora community C) student loans
debt Oo Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no OC pebts to pension or profit-sharing plans, and other similar debts
DO ves @ other. specify medical bill
44 .
9 Prospect Manchester Hospital, Last 4 digits of account number 2352 $1,000.00
Nonpriority Creditor's Name
Attn: Pres When was the debt incurred?
1801 W. Olympic Bivd
Pasadena, CA 91199-2190
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
i pebtor 1 only O) Contingent
OD Debtor 2 only OD untiquiaatea
OD debtor 4 and Debtor 2 only C1 Disputed
© At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D Check if this claim is for a community C) student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No D Debts to pension or profit-sharing plans, and other similar debts
O ves Ml other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 17 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www-.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor 1 Frank Bohorquez

 

 

 

 

 

Page 33 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5 .
0 Radiology Asscoiates of Hartfo Last 4 digits of accountnumber 4927 $52.83
Nonpriority Creditor's Name
ATTN: President When was the debt incurred? 2017
PO Box 280
Windsor, CT 06095
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Hi pebtor 1 only O Contingent
(1 Debtor 2 only CO Untiquidated
CO Debtor 1 and Debtor 2 only D1 Disputed
© At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1] Check if this claim ts for a community C1] student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Wi no Di Debts to pension or profit-sharing plans, and other similar debts
D ves 8 other. Specify medical bill
45
1 Richard J. Grayson, DPM Last 4 digits of account number 0000 $380.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred?
40 Avon Meadow Lane #101
Avon, CT 06001
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
Mi Debtor 4 only C1 contingent
D pebter 2 onty C1 untiquidatea
0 Debtor 4 and Debtor 2 only D1 Disputed
Datteast one of the debtors and another Type of NONPRIORITY unsecured claim:
OC) check If this claim is for a. community Cl student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Mino 0 Debts to pension or profit-sharing plans, and other similar debts
D ves MH other. Specify Medical Bill
4.5 * .
2 Saint Francis Care Last 4 digits of account number 1870 $3,654.00
Nonpriority Creditors Name
Attn: President When was the debt incurred? 2015 and 2017
PO Box 417088
Boston, MA 02241
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
WF pebtor 1 onty D contingent
C1 Debtor 2 only © Untiquidated
01 Debtor 1 and Debtor 2 only D Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check If this clatm is for a community C student toans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
MNo C1 Debts to pension or profit-sharing plans, and other similar debts
O yes HI other. Specify Medical Bill
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 18 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 34 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

4.5

3 Salvatore lacobello, MD Last 4 digits of account number $25.00
Nonpriority Creditor’s Name
Attn: Pres When was the debt incurred?
281 Hartford Turnpike
Vernon Rockville, CT 06066
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
HF pebter 1 onty O Contingent
CJ Debtor 2 only C1 untiquidated
C1 Debtor 1 and Debtor 2 only D pisputea
C1 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this ctaim is for a community CO Student toans
debt O Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O vebts to pension or profit-sharing plans, and other similar debts
D ves Wl other. Specify medical bills

4.56

4 Seventh Avenue Last 4 digits of accountnumber 1570 $50.00
Nonpriority Creditors Name
Attn: President When was the debt Incurred? 2014
112 7th Ave
Monroe, WI 53566
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 4 only O Contingent
C1 Debtor 2 onty 0 untiquidated
CJ debtor 1 and Debtor 2 only oO Disputed
C1 Atteast one of the debtors and another Type of NONPRIORITY unsecured clalm:
O Check if this claim ts for a community CO student toans
debt 0D Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino CZ Debts to pension or profit-sharing plans, and other similar debts
Oo Yes a Other. Specify credit card

: Sterling Healthcare Services Last 4 digits of accountnumber 4961 $50.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred?
PO Box 172345
Denver, CO 80217-2345
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
@ Debtor 1 only D contingent
OC Debtor 2 only C untiquidated
© pebtor 1 and Debtor 2 only D bDisputea
D Atteast one of the debtors and another Type of NONPRIORITY unsecured clalm:
CO check if this claim is fora community D student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hi no O Debts to pension or profit-sharing plans, and other similar debts
Cl ves Ml other. Specity Medical bill

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 19 of 22
Best Case Bankrupicy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 35 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

4.5
6 Tomeo Sills Last 4 digits of account number $2,150.00
Nonpriority Creditor's Name
Attn: President When was the debt Incurred?
PO Box 184
Pomfret Center, CT 06259
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
I Debtor 4 only O Contingent
C1 Debtor 2 only 0 untiquidated
D pebtor 1 and Debtor 2 only D1 pisputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Cheek if this claim Is fora community C1 student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
O ves MH other. Specify bill for legal services
4.6
7 Transworld Systems Last 4 digits of account number $87.00
Nonpriority Creditors Name
ATTN: President When was the debt incurred? 2014
1 Huntington Quadrangle #2#01
Melville, NY 11747
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Debtor 4 only ©) Contingent
0 Debtor 2 only CO untiquidated
O debtor 1 and Debtor 2 onty O bisputes
DC Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CD check if this claim Is for a community C student loans
debt CD obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino 0 pebts to pension or profit-sharing plans, and other similar debts
DO ves @ other. Specify collections on medical bill
4.5 oe
8 Trinity Health of New England Last 4 digits of accountnumber 1870 $5,700.00
Nonpriority Creditor's Name
ATTN: President When was the debt incurred? 1/2019
PO Box 417088
Boston, MA 02241
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml Debtor 1 only D contingent
Cl Debtor 2 onty D0 untiquidated
C1 Debtor 4 and Debtor 2 only O pisputed
OD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check If this claim is for a community C1 student loans
debt C1 obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OD vebts to pension or profit-sharing plans, and other similar debts
O yes @ other. Specify medical bills
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Clalms Page 20 of 22
Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez

 

 

 

 

 

Page 36 of 52

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 Twin Oaks Software Development Last 4 digits of account number 5296 $51.48
Nonpriority Creditor's Name
Attn: President When was the debt incurred? 2017
P.O. Box 247
Kensington, CT 06037
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
8 ebtor 1 only O contingent
D Debtor 2 only CO unliquidated
(2 Dentor 1 and Debtor 2 only CO Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community C1 student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CO Debts to pension or profit-sharing plans, and other similar debts
0 ves MF other. Specify club service fee
46 2
0 Vernon Fire Department Last 4 digits of accountnumber 3445 $935.00
Nonpriority Creditor’s Name
Attn: President When was the debt incurred? 2017
269 Main St
Cromwell, CT 06416
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who Incurred the debt? Check one.
Mi peptor 1 only O contingent
CO pebtor 2 only C2 untiquidatea
O pebtor 1 and Debtor 2 onty O pisputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C check if this clatm Is for a community C student toans
debt CD obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
O ves @ other. Specify medical emergency bill
4.6
{ Windsor Voluntary Ambulance Last 4 digits of account number 0695 $867.00

 

 

Nonpriority Creditors Name
Attn: President
269 Main Street

Cromwell, CT 06416
Number Street City State Zip Code

Who Incurred the debt? Check one.

Mi pebtor 1 only

OC Debtor 2 only

CO debtor 1 and Debtor 2 only

DO Atleast one of the debtors and another

CO check if this clatm is for a community
debt
Is the claim subject to offset?

Bro
O yes

When was the debt incurred? 2017

 

As of the date you file, the clalm is: Check all that apply

C1 contingent
| Untiquidated

C1 Disputed
Type of NONPRIORITY unsecured claim:

CO student toans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D Debts to pension or profit-sharing plans, and other similar debts
@ other. Specify medical bill

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 21 of 22
Best Case Bankruptcy
Case 19-22086 Doci Filed 12/11/19 Entered 12/11/19 11:03:05 Page 37 of 52

 

 

 

 

 

 

 

 

Debfor1 Frank Bohorguez Case number (it known)
48 .
2 Woodland Anesthesiology Associ Last 4 digits of accountnumber 7930 $218.00
Nonpriority Creditor's Name
Attn: President When was the debt incurred?
114 Woodland St
Hartford, CT 06105
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who Incurred the debt? Check one.
BW debtor 4 only D Contingent
D2) Debtor 2 only DO untiquidated
CO debtor 1 and Debtor 2 only OD oisputed
Ct teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 cheek if this claim is for a community C2) Student toans
debt D obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no D vebts to pension or profit-sharing plans, and other similar debts
DO ves II other. Specify medical bill

 

 

List Others to Be Notified About a Debt That You Already Listed

6, Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information fs for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government &b. $ 0.00
6c. Claims for death or personal injury while you were Intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amounthere. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 69. $
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims, Write that amount 6i.
here. $ 84,889.69
6j. Total Nonpriority. Add lines 6f through 6i. 6j. $ $4,889.69
Official Form 106 E/F Schedule EJF: Creditors Who Have Unsecured Claims Page 22 of 22

Software Copyright {c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 38 of 52

Fillin this information to identify your case:
Debtor 1 Frank Bohorquez
First Name Middie Name Last Name

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number
(if known) OO Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additiona! pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
fl No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
0 Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Coda

 

2.1
Name

 

 

Number Street

 

City State ZIP Code
2.2
Name

 

 

Number Street

 

City State _ZIP Code
2.3
Name

 

 

Number Street

 

City _State ZIP Code
2.4
Name

 

 

Number Street

 

City State ZIP Code
2.5
Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 39 of 52

Fill in this information to identify your case:
Debtor 1 Frank Bohorquez
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number
(if known) OO Check if this is an

amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

HE No
O Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

BB No. Go to line 3.
OC Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list alt of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

 

 

 

 

 

 

out Column 2.
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Namo, Number, Street, City, State and ZIP Code Check all schedules that apply:
OC Schedule D, line
Name D Schedule EFF, line
D Schedule G, line
Number Street
City State ZIP Code
[3.2 | O Schedule D, line
Name O) Schedule EfF, line
O Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 40 of 52

Fill in this information to identi

Debtor 1 Frank Bohorquez

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

 

 

Case number Check if this is:
(If known) CO An amended filing

© Asupplement showing postpetition chapter
13 income as of the following date:

Official Form 1061 MM7DD/YYYY
Schedule I: Your Income 1245

 

 

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment woe oe vo
information. Debtort) Je

 

Debter 2: or non-filing spouse wh,

 

If you have more than one job, @ Employed OC Employed
attach a separate page with Employment status ON '
information about additional CJ Not employed lot employed
employers.

ploy Occupation Store Manager

 

Include part-time, seasonal, or
self-employed work. Employer's name McDonald's

Occupation may include student Employer's address 220 Alb
ei 4 any Tpke
or homemaker, if it applies. Canton, CT

 

How tong employed there? 5 years

 

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

‘For Debtor 1". For Debtor 2 or’,
Ve we unon-filing spouse

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). [f not paid monthly, calculate what the monthly wage would be. 2 «= § 2,544.00 $ NIA
3. Estimate and tist monthly overtime pay. 3. +$ 298.12 +$ NIA
4, Calculate gross Income. Add line 2 + line 3. 4. | $ 2,842.12 $ NIA

 

 

 

 

 

Official Form 106! Schedule I: Your Income page 1
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Fill in this information to identify your case:

Debtor 1

Frank Bohorquez

Debtor 2

Page 41 of 52

 

(Spouse, if filing)

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

 

Case number

 

(If krrown)

 

Check if this is:
© An amended filing

 

Official Form 106l
Schedule I: Your Income

©) Asupplement showing postpetition chapter
13 income as of the following date:

MM / DD/ YYYY
12/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse Is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment
information.

      

jon-filing spouse

 

 

C1 Employed

 

 

 

If you have more than one job, Emo! atstat @ Employed
attach a separate page with mproyment status
information about additional C1 Not employed C1 Net employed
employers.
ploy Occupation Store Manager
Include part-time, seasonal, or
self-employed work. Employer's name McDonald's
Occupation may include student Employer's address 220 Alba
6 4 ny Tpke
or homemaker, if it applies. Canton, CT
How long employed there? 5 years

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. if you need

more space, attach a separate sheet to this form.

List monthly gross wages, salary, and commissions (before all payroll
2. deductions). If not paid monthly, calculate what the monthly wage would be.

3. Estimate and list monthly overtime pay.

4, Calculate gross Income. Add line 2 + line 3.

Official Form 1061

- For:Debtor 2:0r-
‘non-filing spouse.

 

 

 

 

2 $ 2,544.00 $ NIA
3. + 298.12 + N/A
4. 1$ 2,842.12 $ N/A

 

 

 

 

 

Schedule I: Your Income page 1
Debtor1 Frank Bohorquez Case number (if known)
ForDebtor1 ~—=—s For Debtor 2or.
. ~:~ unon-fillng spouse
Copy line 4 here 4. $ 2,842.12 NIA
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 600.00 &§& N/A
5b. Mandatory contributions for retirement plans 5b.  §$ 0.00 $ N/A
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $ NIA
5d. Required repayments of retirement fund loans Sd.  §$ 0.00 «$ N/A
Se. Insurance Se. §$ 0.00 $ NIA
5f. Domestic support obligations 5f = §$ 0.00 $ NIA
59. Union dues 5g. $ 0.00 $ N/A
Sh. Other deductions. Specify: OASDI Sht $ 230.08 + $ N/A
Add the payroll deductions. Add lines 5a+5b+5ct5d+Set5f+5g+5h. 6. §$ 830.08 $ NIA
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 $ 2,012.04 $ N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. §$ 0.00 $ NIA
8b. Interest and dividends 8b. § 0.00 $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. &. $ 0.00 «6$ NIA
8d. Unemployment compensation 8d. $ 0.00 $ NIA
8e. Social Security 8e. $ 0.00 §$ N/A
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. = §$ 0.00 $ N/A
8g. Pension or retirement income 8g. $ 0.00 «6§ N/A
Contribution towards bills from
8h. Other monthly income. Specify: live-in girlfriend Sh.+ $ 800.00 + $ NIA
9. Addall other income. Add lines §a+8b+8c+8d+8e+8f+8g+8h. 9. |$ 800.00; /$ N/A
10. Calculate monthly Income. Add line 7 + line 9. 10.1$ 2,812.04 | +/$ N/A|=|$ 2,812.04
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedute J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $___2,812.04|
Combined
monthly income
13. Do you expect an Increase or decrease within the year after you file this form?

Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 42 of 52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a No.

 

 

 

 

Ol Yes. Explain: [

Official Form 1061 Schedule {: Your Income

page 2

 

 
Case 19-22086 Doci1 Filed 12/11/19

Fill in this information to identify your case:

Debtor 4 Frank Bohorquez

 

Debtor 2

 

(Spouse, if filing)

Entered 12/11/19 11:03:05 Page 43 of 52

Check if this is:
OO Anamended filing

0 =Asupplement showing postpetition chapter
13 expenses as of the following date:

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT MM f/DD/YYYY

 

Case number
(lf known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12115

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household
1. Is this a joint case?

WB No. Go to line 2.
C1 Yes. Does Debtor 2 live in a separate household?

ONo
0 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyouhave dependents? MH No

 

 

 

 

Do not list Debtor 1 and OlyYes, Fill out this Information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent.............. Debtor 1 or Debtor 2 age live with you?
Do not state the ONo
dependents names. O Yes
OONo
D Yes
ONo
D Yes
1 No
O Yes
3. Doyour expenses include HNo

expenses of people other than oO
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement ina Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule f: Your Income
(Official Form 1061.)

 

4, The rental or home ownership expenses for your residence. Include first mortgage 850.00
payments and any rent for the ground or lot. 4. $ A

 

If not included in tine 4:

 

 

 

 

4a. Real estate taxes 4a, $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05

Debtor1 Frank Bohorquez
6. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other. Specify:

 

Food and housekeeping supplies
Childcare and children’s education costs
9. Clothing, laundry, and dry cleaning

10. Personal care products and services

11. Medical and dental expenses

Do not include car payments.

14. Charitable contributions and religious donations
15. Insurance.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

 

Specify:

 

17. Installment or lease payments:
17a, Car payments for Vehicte 1

17b, Car payments for Vehicte 2

 

17d. Other. Specify:

 

Specify:

 

20a. Mortgages on other property
20b. Rea! estate taxes

21. Other: Specify:

Case number (if known)

Page 44 of 52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22, Calculate your monthly expenses
22a. Add lines 4 through 21.

23. Calculate your monthly net income.

 

 

 

 

 

 

6a. $ 260.00
6b. $ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 250.00
Gd. $ 0.00
7. $ $00.00
8. $ 0.00
9. $ 50.00
10. $ 80.00
11. $ 0.00
12. Transportation. Include gas, maintenance, bus or train fare.
12. $ 200.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
14. $ 0.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 0.00
15b. $ 0.00
15c. $ 0.00
15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 0.00
17a. $ 0.00
17b. $ 0.00
17c. Other. Specify: Car payment for car not owned by debtor for use. 17c. $ 545.76
17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your income (Official Form 106). 18. $ 0.00
19. Other payments you make to support others who do not live with you. $ 0.00
19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. $ 0.00
20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c, $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. +$ 0.00
$3,035.76.
22b, Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 3,035.76
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 2,812.04
23b. Copy your monthly expenses from line 22c above. 23b. -§$ 3,035.76
23c. Subtract your monthly expenses from your monthly income. 23c.|$ -223.72

The result is your monthly net income.

 

 

 

24. Do you expect an Increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

No.

 

0 Yes. [ Explain here:

Official Form 106J

Schedule J: Your Expenses

page 2
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 45 of 52

United States Bankruptcy Court

District of Connecticut

Inre _ Frank Bohorquez Case No.

 

Debtor(s) Chapter 7

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors“is true and correct to the best of his/her knowledge.

 

Date: /Z [0 19

 

 

Frank Bohorquez
Signature of Debtor

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doci Filed 12/11/19 Entered 12/11/19 11:03:05 Page 46 of 52

Aargon Collection Agency
Attn: President

8668 Spring Mountain Road
Las Vegas, NV 89117

Advanced Therapy & Wellness
Attn: Pres

5500 Military Trail 22-31-
Jupiter, FL 33458-2869

Affinity Federal Credit Union
Attn: President

73 Mountain View Blvd

Basking Ridge, NJ 07920

American Adjustment Bureau
Attn President

PO Box 150447

Hartford, CT 06115-0447

American Adjustment Bureau
Attn: President

73 Field St. P.O. Box 2758
Waterbury, CT 06723-2758

American Medical Response Of C
Attn: President

50 South Main St Suite 401
Akron, OH 44308

Ashley Furniture/GE Money
Attn: President

PO Box 960061

Orlando

Atlantic Collection Agency
Attn: Pres

P.O. Box 730

East Lyme, CT 06333

Avon Village Family Dentistry
Attn: President

32 E. Main Street

Avon, CT 06001-3843
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 47 of 52

Barnabas Health

Attn: President

PO Box 29960

New York, NY 10087-9960

Barry W. Haight, M.D.
Attn: President

351 Merline Road

Vernon Rockville, CT 06066

Best Buy/HSBC

Attn: President

P.O. Box 17298

Baltimore, MD 21297-1298

BJ's/Comenity

Attn: President

PO Box 659834

San Antonio, TX 78265-9134

Capital One

Attn: President
P.O. Box 71083
Charlotte, NC 28272

Convergent Outsourcing
Attn: President

800 SW 39th Street
Renton, WA 98057

Cordant Heatlh Solutions
Attn: President

PO Box 172345

Denver, CO 80217

Credence Resource Mgmt
Attn: President

PO Box 2420

Southgate, MI 48195

Credit Center Inc.
ATTN: President
7 Finance Drive
Danbury, CT 06810
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 48 of 52

CT Ear Nose Throat
Attn: President
PO box 586
Windsor, CT 06095

CT East Dental Center
Attn: President

281 Hartford Turnpike
Vernon Rockville, CT 06066

CT Valley Orthodontics
Attn: President

219 Talcottville

Vernon Rockville, CT 06066

DME Living Well
Attn: President
297 E. Center St
Manchester, CT 06040

Dr. Alison Hadden

Attn: President

219 Talcottville Road
Vernon Rockville, CT 06066

Dr. Ashkan Samadzadeh, Vernon
Attn: Pres

281 Hartford Tpke, Suite 504
Vernon Rockville, CT 06066-4731

Eastern Connecticut Health Net
Attn: President

PO Box 560

Manchester, CT 06045

Eastern CT Imaging P.C.
Attn: President

P.O. Box 939

Windsor, CT 06095

First Premier Bank
Attn: President

P.O. Box 5519

Sioux Falls, SD 57117
Case 19-22086 Doci Filed 12/11/19 Entered 12/11/19 11:03:05 Page 49 of 52

Futures of Palm Beach
Attn: President

701 Old Dixie Highway
Jupiter, FL 33469-2493

GAP/Synchrony Bank
Attn: President

PO Box 960017

Orlando, FL 32896-0017

GE Capital/Gap

Attn: President

PO Box 530942

Atlanta, GA 30353-0942

Hartford HealthCare
ATTN: President

PO Box 4116
Gaithersburg, MD 20885

Hertzmark, Crean And Lahey, LL
Attn: President

76 Center St

Waterbury, CT 06720

HSBC

Attn: President

P.O. Box 5262

Carol Stream, IL 60197

Integra Lab Solutions
Attn: President

1001 Jupiter Park Drive
Jupiter, FL 33458

IPC Hospitalists of New Englan
Attn: President

PO Box 844907

Los Angeles, CA 90084-4907

Londen & London
Attn: President

48 Christian Lane
Newington, CT 06111
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 50 of 52

Mason Easy Pay

Attn: President

PO Box 2808

Monroe, WI 53566-8008

MedConn Collection Agency
Attn: President

PO Box 359

Rocky Hill, CT 06067

Midland Funding

Attn: President

2365 Northside Drive #300
San Diego, CA 92108

Natchaug Hospital

Attn: President

189 Storrs Road

Mansfield Center, CT 06250

Northland Group Inc.
Attn: Pres

P.O. Box 390905
Minneapolis, MN 55439

Physicians Group of Palm Beach
Attn: President

PO Box 419126

Boston, MA 02241-9126

Portfolio Recovery Associates
Attn: President

120 Corporate Blvd. #100
Norfolk, VA 23502

Professional Home Care
Attn: President

104 Sebethe Drive
Cromwell, CT 06416

Progressive Leasing

Attn: President

10619 South Jordan Gateway
South Jordan, UT 84095
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 51 of 52

ProHealth Physicians
Attn: President
Three Farm Glen
Farmington, CT 06032

ProHealth Physicians, Ine
Attn: President

P.O. Box 150483

Hartford, CT 06115

Prospect Manchester Hospital,
Attn: Pres

1801 W. Olympic Blvd
Pasadena, CA 91199-2190

Radiology Asscoiates of Hartfo
ATTN: President

PO Box 280

Windsor, CT 06095

Richard J. Grayson, DPM
Attn: President
40 Avon Meadow Lane #101
Avon, CT 06001

Saint Francis Care
Attn: President
PO Box 417088
Boston, MA 02241

Salvatore Iacobello, MD
Attn: Pres

281 Hartford Turnpike
Vernon Rockville, CT 06066

Seventh Avenue
Attn: President
112 7th Ave
Monroe, WI 53566

Sterling Healthcare Services
Attn: President

PO Box 172345

Denver, CO 80217-2345
Case 19-22086 Doci1 Filed 12/11/19 Entered 12/11/19 11:03:05 Page 52 of 52

Tomeo Sills

Attn: President

PO Box 184

Pomfret Center, CT 06259

Transworld Systems

ATTN: President

1 Huntington Quadrangle #2#01
Melville, NY 11747

Trinity Health of New England
ATIN: President

PO Box 417088

Boston, MA 02241

Twin Oaks Software Development
Attn: President

P.O. Box 247

Kensington, CT 06037

Vernon Fire Department
Attn: President

269 Main St

Cromwell, CT 06416

Windsor Voluntary Ambulance
Attn: President

269 Main Street

Cromwell, CT 06416

Woodland Anesthesiology Associ
Attn: President

114 Woodland St

Hartford, CT 06105
